      Case 1:19-cv-11788-RA-SLC Document 108 Filed 08/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ICICI BANK LTD. NEW YORK BRANCH, et al.,

                              Plaintiffs,

       -v-
                                                          CIVIL ACTION NO.: 19 Civ. 11788 (RA) (SLC)

                                                                             ORDER
VISHAL DOSHI, et al.,

                              Defendants.

SARAH L. CAVE, United States Magistrate Judge.

       The Complaint in this action was filed on December 26, 2019. (ECF No. 5). Plaintiffs

originally named 16 defendants. (Id.) Two defendants were dismissed by court-ordered

stipulation (ECF No. 75), and fourteen defendants remain.

       Plaintiffs have advised the Court that, on March 10, 2021, they served defendant Sanjay

Shah (ECF No. 72) and that, on June 14, 2021, they served defendants Geeta Doshi, Darshan Shah,

Genashi Gems, and Trezza Jewels (collectively and together with Sanjay Shah, the “Served

Defendants”) (ECF No. 79). The deadlines for the Served Defendants have passed and no answers

have been filed. Separately, on July 7, 2021, the Clerk of Court issued Certificates of Default as

to defendants Hiren Shah, Gurudas Patwardhan, Vishal Doshi, Shreyas Doshi, and Nihar Parikh

(the “Defaulting Defendants”). (ECF Nos. 102–06). On August 16, 2021, Plaintiffs’ counsel

advised the Court that they are in settlement discussions with defendants Shrikrishna Sant and

Shriraj Deshpande, and that they are in consultation with their clients on electronic means by

which to serve defendants Rachna Doshi and Alpesh Panchal (collectively and together with

Shrikrishna Sant and Shriraj Deshpande, the “Remaining Defendants”). (ECF No. 107).
         Case 1:19-cv-11788-RA-SLC Document 108 Filed 08/17/21 Page 2 of 2




         Accordingly, the Court orders as follows:

         1. By August 24, 2021, Plaintiffs shall request Certificates of Default as to the Served

            Defendants from the Clerk of Court;

         2. By September 16, 2021, Plaintiffs shall file a Motion for Default Judgement in

            accordance with the Individual Practices of the Honorable Ronnie Abrams, Rule 55 of

            the Federal Rules of Civil Procedure, and S.D.N.Y. Local Rule 55 as to the Served

            Defendants; and

         3. By November 17, 2021, Plaintiff shall file a further status report as to their settlement

            discussions with and efforts to serve the Remaining Defendants.

Dated:          New York, New York
                August 17, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
